DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Claims 11 – 16 are entitled to a priority date of May 7, 2019. 


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending the title to incorporate a fuel cell. 


Abstract

The abstract of the disclosure is objected to because it is not a concise statement of what which is new in the art. The abstract describes the claims of the parent application, not the claimed invention of the present application, which includes a fuel cell. A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  Correction is required.  See MPEP § 608.01(b).


Claim Objections

Claim 14 is objected to because of the following informalities:    

Claim 14 should be corrected to  …fuel cell air intake passage… for consistency with Claim 11. 

Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 recites the third turbocharger, which lacks antecedent basis. Claim 12 introduces a third turbine, not a third turbocharger. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stute et al. (hereafter “Stute” – DE 102007057224).

With regards to Claim 11:

Stute discloses an engine system (Figure 2), comprising:

an internal combustion engine (engine 20) having an engine intake passage (unlabeled passage between dosing element 26 and engine 20) and a first exhaust passage (exhaust pipe 32);

a fuel cell system (fuel cell stack 12) having a fuel cell air intake passage (unlabeled passage between dosing element 26 and fuel cell stack 12) and a second exhaust passage (line 46’);

a first turbocharger (turbocharger 24’) including a first compressor (compressor 34) and a first turbine (turbine 50), the first compressor being in fluid communication with the engine intake passage (via unlabeled heat exchanger and dosing element 26), and the first turbine being in fluid communication with the second exhaust passage (as shown in Figure 2, line 46’ leads to turbine 50);

a second turbocharger (turbocharger 27) including a second compressor (compressor 30) and a second turbine (turbine 28), the second compressor connected in series with the first compressor (as seen in Figure 2), and the second turbine being in fluid communication with the first exhaust passage (as seen in Figure 2, exhaust pipe 32 leads to turbine 28); and

the first and second turbines being connected in parallel such that the first turbine only receives exhaust flow from the fuel cell system, and the second turbine only receives exhaust flow from the internal combustion engine (see Figure 2, turbine 50 only receives flow from fuel cell stack 12, and turbine 28 only receives flow from engine 20, with no bridge line between them).

With regards to Claim 14:

Stute discloses the engine intake passage and the fuel cell air intake passage are located downstream of the first compressor (both intake passages as mapped in the rejection of Claim 11 are downstream of compressor 34).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stute et al. (hereafter “Stute” – DE 102007057224) in view of Kitada (US 2015/0285191).

With regards to Claim 15:

the first turbine and the second turbine are sized differently (see size of turbines 28, 50 relative to one another in Figure 2), there is no explicit teaching of this feature. Kitada (Figure 1) teaches a similar system as Stute, in which a fuel cell (4) is used in conjunction with an internal combustion engine (2) and receives compressed air from a compressor (3LC) associated with the internal combustion engine. Kitada further teaches two turbines (3Ht, 3LT) which can be arranged in parallel (via bypass lines 11, 14). Kitada goes on to teach that “[t]he high-pressure-stage turbocharger 3H is smaller, in size or diameter, than the low-pressure-stage turbocharger 3L” (Paragraph 56). It is widely known in the art that pressure dictates sizing of the turbine. In Stute, turbine (28) receives exhaust flow that has already given energy to the pistons of the internal combustion engine, thus having a lower pressure than the flow in line (46’) leading to turbine (50). This lower pressure would require larger diameter blades for an increased surface area upon which the lower pressure gas acts on. This balances the torque on the turbine. This is confirmed in Kitada, wherein, in the embodiment of Figure 1, the fuel cell receives compressed air from the low pressure compressor (3LC) and exhausts to the low pressure turbine (3LT), whereas in the embodiment of Figure 2, the fuel cell receives compressed air from high pressure compressor (3HC) and exhaust to the exhaust manifold of the engine / the high pressure turbine (3HT). Given the teachings above, it would have been obvious to one of ordinary skill in the art to size the high pressure turbine (50) of Stute smaller than the low 

With regards to Claim 16:

Stute does not explicitly disclose the fuel cell is a solid oxide fuel cell. Kitada (Figure 1) teaches a similar system as Stute, in which a fuel cell (4) is used in conjunction with an internal combustion engine (2) and receives compressed air from a compressor (3LC) associated with the internal combustion engine. Kitada teaches that the fuel cell (4) is a solid oxide fuel cell (Paragraph 49: “The fuel cell 4 according to the present embodiment is in a solid oxide form or a solid electrolyte form (SOFC)”). Kitada teaches that SOFCs have the following advantages: “The SOFC has a relatively high operating temperature of between 450 and 1,000° C., which is close to an engine exhaust temperature. This allows high-temperature FC exhaust gas to be utilized to drive the turbine. (2) The high operating temperature allows the fuel to be reformed inside the SOFC, enabling a reformer to be omitted and allowing direct supply of liquid fuel. (3) The SOFC has relatively high power generation efficiency (45 to 65%) and is compact” (Paragraphs 52 – 54). Given the teachings of Kitada, it would have been obvious to modify the system of Stute by replacing the unknown type of fuel cell in Stute with an SOFC in order to yield the benefits described by Kitada above. 


Allowable Subject Matter

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art does not teach or suggest a third turbine configured to receive a flow of fuel from the fuel cell system, as recited in Claim 12, in the context of the features of Claim 11. Fuel compressors are known in the art of fuel cells (see e.g. Bruan, who teaches a fuel compressor 14 that compressor fuel before the fuel is received in the anode section of fuel cell 4, then ultimately delivered to an internal combustion engine 8). Turbines are also known to be downstream of fuel cells. In most cases, these turbines are also downstream of combustors. In Ferrall, for example, a fuel compressor 18 compresses a fuel and delivers it to the anode section of an SOFC 11. The waste fuel is then sent to an SOFC combustor 25, then subsequently to a turbine 33. Thus, turbine 33 is not receiving a fuel (as interpreted based on BRI when read in light of the 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Yu et al. (CN 108005742) – see Figure 1, fuel compressor C1, anode section 6-7 of SOFC. 

Zheng et al. (CN 106703918) – see Figure 1, fuel compressor 2, fuel cell 9, combustor 10.

Guo et al. (CN 102324538) – see Figure 1, fuel compressor 2, fuel cell 10, waste gas burner 11.



Ferrall (US 2007/0099057) – see Figure 1, fuel compressor 20, fuel cell 120. 

Koga et al. (JP 2006100223) – see Figure 1, fuel compressor 11, SOFC 4, combustor 18, turbine 22. 

Kawabata et al. (JP 2005276634) – see Figure 2, fuel cell 7 with separate turbocharger 8. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Tuesday, March 29, 2022